AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case
                                                                                                               FILED
                                                                                                               MAY 2 1 2019
                                       UNITED STATES DISTRICT                              Cou
                                            SOUTHERN DISTRICT OF CALIFORNIA                             CLERK US DISTRi
                                                                                                     SOUTHERN DISTRICT 0
                                                                                                     BY
              UNITED STA TES OF AMERICA                            JUDGMENT IN A Cn.rn.Lu
                                  V.                                (For Offenses Committed On or After November 1, 1987)


          MIGUEL ANGEL WOO-VARELA (1)                                  Case Number:         18CR3423 MMA

                                                                    Chandra Peterson, Federal Defenders Inc
                                                                    Defendant's Attorney
USMNumber         59196198
D -
THE DEFENDANT:
IZl pIeaded guilty to count( s)          ONE OF THE INDICTMENT

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                    Nature of Offense                                                                Number(s)
8 USC 1326                             Removed Alien Found in the United States                                        1




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count( s)

D Count(s)                                                    IS          dismissed on the motion of the United States.

       Assessment: $100.00
 IZl

 D     JVTA Assessment*:$
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 IZl   No fine                 D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. MICHAEL M. ANELLO
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MIGUEL ANGEL WOO-VARELA (1)                                              Judgment - Page 2 of 2
CASE NUMBER:              18CR3423 MMA

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 FIFTEEN (15) MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 IZl   The court makes the following recommendations to the Bureau of Prisons:
              PLACEMENT AT A FACILITY AS CLOSE TO SAN DIEGO, CALIFORNIA AS POSSIBLE.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D    at                              A.M.               on
       D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                        , with a certified copy of this judgment.


                                                                    UNITED ST ATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR3423 MMA
